DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species A (claims 1-15) in the reply filed on 12/20/2021is acknowledged.  Upon review of the claims and arguments, the restriction is now withdrawn and call the claims have been examined.
Claim Objections
Claims 25 and 29 are objected to because of the following informalities: claims 25 and 29 positively recite the step of electrically stimulating the patient’s vagus nerve during the therapy event and are followed by the limitation “wherein said patient’s nerve is stimulated electrically”. It is suggested to delete the phrase “wherein said patient’s nerve is stimulated electrically” since it is redundant.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. US 9089703 B2. Although the claims the claims of the current application are directed to methods of treating post-traumatic stress disorder (PTSD), Phobia disorder, obsessive compulsive disorder (OCD) and addiction by providing to the patient, an exposure or extinction event or therapy event which is related to a traumatic event that contributed to the PTSD or phobia  or OCD and addiction respectively ; and electrically stimulating the patient's vagus nerve during the event which is similar to the claims of U.S. Patent No. US 9089703 B2 which also directed to a methods of providing exposure therapy which comprises sensory recreations of a traumatic event, a memory extinction therapy, a PTSD therapy, a phobic therapy, a OCD therapy or an addiction therapy to a patient and providing electrical stimulation of the vagus nerve during the therapy.  
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 10213577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to methods of treating post-traumatic stress disorder (PTSD), Phobia disorder, obsessive compulsive disorder (OCD) and addiction by providing to the patient, an exposure or extinction event or therapy event which is related to a traumatic event that contributed to the PTSD or phobia  or OCD and addiction respectively; and electrically stimulating the patient's vagus nerve during the event which is similar to the claims of U.S. Patent No. US 9089703 B2 which also directed to methods of treating PTSD, phobia, OCD and addiction by providing to a patient, an exposure event which is sensory-recreative of a traumatic event, the phobia, the OCD behavior and the addiction and that contributed . 
 While there are no prior art rejections applied to the claims, the claims cannot be indicated as allowable due to the double patenting rejections discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792